Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 January 2022 has been entered.
Claim Status
Claims 6 and 9-13 are pending.  Claim 1-15 and 7-8 are canceled.  Claims 9-13 are newly added.  Claim 6 is amended.  
Priority
This application claims benefit as a 371 of PCT/GB2017/050051 (filed 01/11/2017) which claims benefit of 62/277,002 (filed 01/11/2016).  The instant application has been granted the benefit date, 11 January 2016, from the application 62/277,002.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


    PNG
    media_image1.png
    257
    713
    media_image1.png
    Greyscale

Due to the applicant’s claim amendments, all prior art rejections are canceled.  As described in the last action, Masako Moriuchi PhD dissertation 1998 described a product comprising TK-deficient vaccinia virus and wortmannin.  However, Moriuchi   PhD dissertation did not recommend that it could be used for treating cancer.  The applicant has argued that Sobol et al (US2019/0038713 with priority to provisional US application 62/276615 [filed 08 January 2016)) does not demonstrate support for the scope of amended claim 6 where in a method of treating cancer,  the TK-deficient vaccinia virus is administered after intravenous administration of a PI3K inhibitor.  The examiner has reviewed provisional US application 62/276615 and concurs that the order of administration is not described in this document.  Accordingly, the examiner finds the applicant’s argument persuasive.  Therefore, the claimed invention is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 6 and 9-13 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633